Citation Nr: 1726841	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  05-03 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to exposure to herbicide agents, and to include as secondary to alcohol use disorder.


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to February 1969, with service in the Republic of Vietnam from September 1966 to February 1967.
This appeal comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently moved to Montgomery, Alabama.  

The issue on appeal was last before the Board in May 2015, when it was remanded for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, additional development is necessary to ensure that there is an adequate record upon which to decide the Veteran's claim.  

The issue on appeal was remanded by the Board in May 2015 in order to obtain an opinion from a VA doctor as to whether it is at least likely as not that the Veteran's alcohol abuse is caused by or the result of his service connected posttraumatic stress disorder.  The examiner was directed to discuss all pertinent evidence when formulating the opinion.  A VA examination was conducted in March 2017.  Unfortunately, the Board finds the VA examination report is not responsive to the Board's remand instructions.  

Specifically, the March 2017 medical opinion was inadequate, as the examiner did not consider relevant medical evidence that was presented in the April 2016 private medical opinion.  

First, in the March 2017 VA medical opinion, the VA examiner opined that the Veteran's peripheral neuropathy was less likely than not incurred in or caused by an in-service, injury, event or illness.  In reaching that opinion, she reasoned that there is no report of symptoms for or diagnosis of a peripheral nerve condition in the STRs, adding that the Veteran consistently reported his peripheral nerve symptoms started in 2003 more than 30 years removed from active duty service.  Significantly, the examiner did not address the evidence included in an April 2016 private medical opinion.  The physician who prepared the private opinion opined that the Veteran's peripheral neuropathy was not idiopathic but most likely related to his exposure to Agent Orange.  Among other reasons, the private physician  reasoned that multiple studies and case reports have shown that symptoms [related to the exposure of Agent Orange] can occur multiple years, and in some cases decades, out.  The medical literature the private physician cited is pertinent medical evidence as it is relevant to the facts of the Veteran's claim.   See Wallin v. West, 11 Vet. App. 509, 514 (1998).  Consequently, it was incumbent upon the VA examiner to consider all the relevant evidence of record before providing an opinion.  Therefore, the March 2017 VA medical opinion is inadequate.  See   Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or private medical records.  Take appropriate efforts to obtain any records identified.

2.  Return the claims file to the VA examiner who conducted the March 2017 VA examination.  Request that the physician provide an addendum opinion as to whether the Veteran's peripheral neuropathy is at least as likely as not (i.e., to at least a 50-50 degree of probability) incurred or caused by active duty service, to include chemical dioxin exposure.  The VA doctor must review and discuss the medical literature cited to in the private medical opinion which was received in April 2016.  

The doctor must provide complete rationales for all opinions and conclusions reached, citing objective medical findings leading to the provided conclusions.  If further testing or examination by other specialist is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

If the doctor is unable to offer any of the requested opinions, it is essential that the doctor offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

If the VA examiner who conducted the March 2017 VA examination is not available, arranged to have another suitably qualified physician provide the requested opinions.  

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.




The Veteran and his representative the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




